Title: From Benjamin Walker to New York Officer Commanding at Dobbs’s Ferry, 7 October 1782
From: Walker, Benjamin
To: Officer Commanding at Dobbs’s Ferry, New York


                  Sir
                     
                     Head Quarters Octr 7. 1782
                  
                  His Excellency the Commander in Chief directs that Lieut. Wheaton of the Rhode Island Regiment be permitted to proceed with a flag to the Enemies Lines for the purpose of having an interview with his Relations who are about leaving the United States or should he not obtain permission from the Enemy for the purpose his friends may be permitted to come out to your Post and Return.  Yr Hble servt.
                  
               